862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re John Howard WILLIAMS, Petitioner.
No. 88-8012.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided Oct. 28, 1988.

John Howard Williams, petitioner pro se.
Before WIDENER and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Complaining of delay, John Howard Williams has applied to this Court for a writ of mandamus directing the district court to act upon his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  The district court has since acted on Williams' habeas corpus petition.  Williams v. State of South Carolina, C/A No. 87-155-2(H) (D.S.C., April 26, 1988).  Accordingly, although leave to proceed in forma pauperis is granted, the petition for writ of mandamus is denied as moot, and this action is dismissed.


2
DISMISSED.